ORDER

PER CURIAM.
Mylon A. Lucas appeals the judgment of his conviction, after a jury trial in the Circuit Court of Jackson County, of one count of trafficking drugs in the second degree, § 195.223.3. As a result of his conviction, the appellant was sentenced as a prior offender, § 558.016, and a prior and persistent drug offender, § 195.275, to a term of imprisonment of ten years in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the trial court erred in allowing, over his objection, testimony of a police officer, called by the State at trial, regarding the street value of crack cocaine and how it is packaged and sold on the *441street because it was inadmissible evidence of uncharged crimes.
Affirmed. Rule 30.25(b).